Citation Nr: 0931746	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  05-17 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
exposure to electromagnetic field, nonionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1951 until June 1955 
and from March 1957 until January 1961.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Boise, Idaho.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  In March 1990 the RO denied service connection for 
exposure to nonionizing radiation.  The March 1990 decision 
denying service connection for exposure to nonionizing 
radiation is final.  

2.  The evidence added to the record since March 1990, when 
viewed by itself or in context of the entire record, does not 
relate to any unestablished facts necessary to substantiate 
the claim or raise a reasonable possibility of substantiating 
the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim to establish service connection for exposure to 
nonionizing radiation. 38 U.S.C.A. §§ 5108, 7104(b) (West 
2002); 38 C.F.R. § 3.156 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  Such a letter was sent 
to the Veteran in December 2008, thus meeting the 
requirements of notice as related to Kent.  

In the present case, complete notice was not issued prior to 
the adverse determination on appeal.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence VA found lacking 
in the claimant's presentation."  Rather, such notice errors 
may instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

The VCAA duty to notify was satisfied subsequent to the 
initial RO decision by way of a letter sent to the Veteran in 
December 2008 that fully addressed all notice elements.  The 
letter informed the appellant of what evidence was required 
to substantiate the claim and of the division of 
responsibility between VA and a claimant in developing an 
appeal.  Therefore, the Veteran was "provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Furthermore, the claim was 
readjudicated with the issuance of a supplemental statement 
of the case in June 2009.  Consequently, the Board finds that 
any timing deficiency has been appropriately cured and that 
such deficiency did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

VA has a duty to assist the Veteran in the development of the 
claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008).  Private medical treatment records have been 
obtained and associated with the claims file.  The Board has 
also reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

The Board finds that the VA has satisfied its duties to 
notify and to assist the claimant in this case and no further 
assistance to the appellant with the development of evidence 
is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Veteran has failed to indicate a specific disability and 
as such the requirements of McLendon are not applicable.  

No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In a March 1990 decision, the Veteran was denied service 
connection for exposure to nonionizing radiation because, as 
stated in the December 2008 letter from the Appeals 
Management Center, there was no evidence to substantiate the 
claim.  The Veteran was specifically advised that he must 
identify a specific disability caused by his exposure to 
radiation.

At the time of the last denial, the record contained the 
Veteran's claim, a separation examination from June 1955, 
verification of the Veteran's service and letters from 
private physicians indicating that he was suffering from 
symptoms as a result of in-service exposures.  The evidence 
included, however, no accepted proof relating any specific 
disorder to active service.

In March 1990 VA sent the Veteran a letter informing him of 
the RO's denial.  Enclosed with that letter was a copy of VA 
from 1-4107 explaining the Veteran's procedural and appellate 
rights.  The Veteran did not appeal from the determination 
and it became final.  38 U.S.C.A. § 7105 (2008).

In October 2003 the Veteran submitted an application to 
reopen his claim of service connection for residuals of 
exposure to electromagnetic field, nonionizing radiation.  
That application was denied in an October 2004 decision by 
the RO.  The Veteran appealed that decision and the matter 
came before the Board.  In November 2008 the Board remanded 
the issue back to the RO with instructions to supply the 
Veteran with Kent compliant notice, see supra, and to inform 
the Veteran that he must specifically identify the disability 
or disabilities claimed.

Since the last final denial in 1990, the Veteran has 
submitted numerous medical records, from various healthcare 
providers, documenting the progression of multiple disorders 
and illnesses.  He has also submitted photographs of himself 
near what appears to be a large piece of radio equipment and 
charts showing the alleged side effects of exposure to 
electromagnetic fields.  In the evidence submitted since the 
last final decision, the Veteran has failed include 
identification of a specific underlying disability, or 
disabilities, which he attributes to active service.  While 
the Board concedes that Veteran has stated he has many 
ailments the Board notes that symptoms alone cannot be 
service connected.

Although the evidence received since the last final denial 
contains additional medical records tracking the progression 
of various illnesses, the Veteran's claim remains anomalous 
and evidence of record fails to connect any specific illness 
to active service.

Significantly, in its November 2008 remand, the Veteran was 
specifically asked to identify the disability or disabilities 
claimed as a result of his exposure to nonionizing radiation 
and warned that failure to do so may result in the denial of 
his claim.  This requirement was repeated in a December 2008 
letter to the Veteran from VA.  The Board has an obligation 
to review pleadings in as broad a manner as is reasonable, 
but no obligation exists to invent, sua sponte, a claim for 
an appellant who has otherwise failed to adequately 
articulate one on his own.

In short, the claim was previously denied for a lack of 
evidence connecting a specific disability to the claimed 
exposure in active service.  Since that time no new and 
material evidence has been added to remedy this defect and 
reopening is not warranted.  




ORDER

The application to reopen the claim for residuals of exposure 
to electromagnetic field, nonionizing radiation is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


